

116 HR 793 IH: Real Economic Support That Acknowledges Unique Restaurant Assistance Needed To Survive Act of 2021
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 793IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Blumenauer (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Ways and Means, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a $120,000,000,000 Restaurant Revitalization Fund to provide structured relief to food service or drinking establishments, and for other purposes.1.Short titleThis Act may be cited as the Real Economic Support That Acknowledges Unique Restaurant Assistance Needed To Survive Act of 2021 or the RESTAURANTS Act of 2021.2.DefinitionsIn this Act:(1)Affiliated businessThe term affiliated business means a business in which an eligible entity has an equity or right to profit distributions of not less than 50 percent, or in which an eligible entity has the contractual authority to control the direction of the business, provided that such affiliation shall be determined as of any arrangements or agreements in existence as of March 13, 2020.(2)Covered periodThe term covered period means the period beginning on February 15, 2020 and ending on the date that is 8 months after the date of enactment of this Act.(3)Eligible entityThe term eligible entity—(A)means a restaurant, food stand, food truck, food cart, caterer, saloon, inn, tavern, bar, lounge, brewpub, tasting room, taproom, licensed facility or premise of a beverage alcohol producer where the public may taste, sample, or purchase products, or other similar place of business in which the public or patrons assemble for the primary purpose of being served food or drink; (B)includes an entity described in subparagraph (A) that is located in an airport terminal; and(C)does not include an entity described in subparagraph (A) that—(i)is part of a State or local government facility, not including an airport; or(ii)as of March 13, 2020, owns or operates (together with any affiliated business) more than 20 locations, regardless of whether those locations do business under the same or multiple names.(4)FundThe term Fund means the Restaurant Revitalization Fund established under section 3.(5)Payroll costsThe term payroll costs has the meaning given the term in section 7(a)(36)(A) of the Small Business Act (15 U.S.C. 636(a)(36)(A)). (6)SecretaryThe term Secretary means the Secretary of the Treasury.3.Restaurant Revitalization Fund(a)In generalThere is established in the Treasury of the United States a fund to be known as the Restaurant Revitalization Fund.(b)Appropriations(1)In generalThere is appropriated to the Fund, out of amounts in the Treasury not otherwise appropriated, $120,000,000,000, to remain available until the date that is 8 months after the date of enactment of this Act.(2)Remainder to TreasuryAny amounts remaining in the Fund after the date that is 8 months after the date of enactment of this Act shall be deposited in the general fund of the Treasury. (c)Use of fundsThe Secretary shall use amounts in the Fund to make grants described in section 4.4.Restaurant revitalization grants(a)In generalThe Secretary shall award grants to eligible entities in the order in which applications are received by the Secretary.(b)RegistrationThe Secretary shall register each grant awarded under this section using the employer identification number of the eligible entity.(c)Application(1)In generalAn eligible entity desiring a grant under this section shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(2)CertificationAn eligible entity applying for a grant under this section shall make a good faith certification—(A)that the uncertainty of current economic conditions makes necessary the grant request to support the ongoing operations of the eligible entity;(B)acknowledging that funds will be used to retain workers and maintain payroll or for other allowable expenses described in subsection (e) and not for any other purposes;(C)that the eligible entity does not have an application pending for a grant under paragraph (36) or (37) of subsection (a) or subsection (b)(2) of section 7 of the Small Business Act (15 U.S.C. 636) for the same purpose and duplicative of amounts applied for or received under this section; and (D)that, during the covered period, the eligible entity has not received amounts under paragraph (36) or (37) of subsection (a) or subsection (b)(2) of section 7 of the Small Business Act (15 U.S.C. 636) for the same purpose and duplicative of amounts applied for or received under this section. (3)Hold harmlessAn eligible entity applying for a grant under this section shall not be ineligible for a grant if the eligible entity is able to document—(A)an inability to rehire individuals who were employees of the eligible entity on February 15, 2020; and(B)an inability to hire similarly qualified employees for unfilled positions on or before the date that is 8 months after the date of enactment of this Act.(4)Prevention of waste, fraud, and abuseThe Secretary may impose requirements on applicants for the purpose of reducing waste, fraud, and abuse in the application process for a grant under this section in a manner that is not unduly burdensome on applicants.(d)Priority in awarding grantsDuring the initial 14-day period in which the Secretary awards grants under this section, the Secretary shall—(1)prioritize awarding grants to marginalized and underrepresented communities, with a focus on women, veteran, and minority-owned and operated eligible entities; and(2)only award grants to eligible entities with annual revenues of less than $1,500,000 in 2019.(e)Grant amount(1)Aggregate maximum amountThe aggregate amount of grants made to an eligible entity and any affiliate businesses of the eligible entity under this section shall not exceed $10,000,000.(2)Determination of grant amount(A)In generalThe amount of a grant made to an eligible entity under this section shall be equal to the revenues of the eligible entity during 2020 subtracted from the revenues of the eligible entity in 2019, if such sum is greater than zero.(B)Eligible entities that were not open all of 2019In the case of an eligible entity that was not open during the entirety of 2019, the amount of a grant made to the eligible entity under this section shall be—(i)equal to the difference between—(I)the product obtained by multiplying the average monthly revenue of the eligible entity in 2019 by 12; and(II)the product obtained by multiplying the average monthly revenue of the eligible entity in 2020 by 12; or(ii)based on a formula determined by the Secretary.(C)Newly-opened eligible entitiesIn the case of an eligible entity—(i)that opened after January 1, 2020, the amount of a grant made to the eligible entity under this section shall be made based on actual expenses described in subsection (f) incurred by the eligible entity minus any revenues received; or(ii)that has not yet opened as of the date of application for a grant under this section but has verified expenses described in subsection (f) as of that date, the amount of a grant made to the eligible entity under this section shall be equal to those expenses. (D)Sick leaveAn eligible entity applying for a grant under this section—(i)may request an additional grant amount based on the amount required to provide 10 days of paid sick leave to each employee of the eligible entity to—(I)care for themselves or an immediate family member who is ill; or(II)provide care for children when schools or childcare providers are shut down due to COVID–19; and(ii)shall, if provided a grant under this section that includes an additional amount for sick leave described in clause (i), provide each employee of the entity with such 10 days of paid sick leave. (E)VerificationAn eligible entity shall submit to the Secretary such revenue verification documentation as the Secretary may require to determine the amount of a grant under this paragraph.(3)No duplication of benefitsAn award granted under this section to an eligible entity that received a loan under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) shall be reduced by the amount of that loan.(4)LimitationAn eligible entity may not receive more than 1 grant under this section. (f)Use of funds(1)In generalDuring the covered period, an eligible entity that receives a grant under this section may use the grant funds for the following expenses incurred as a direct result of the COVID–19 pandemic:(A)Payroll costs.(B)Payments of principal or interest on any mortgage obligation (which shall not include any prepayment of principal on a mortgage obligation).(C)Rent payments, including rent under a lease agreement (which shall not include any prepayment of rent).(D)Utilities.(E)Maintenance expenses, including—(i)construction to accommodate outdoor seating; and(ii)walls, floors, deck surfaces, furniture, fixtures, and equipment.(F)Supplies, including protective equipment and cleaning materials, as required by applicable public health departments.(G)Food and beverage expenses that are within the scope of the normal business practice of the eligible entity before the covered period.(H)Debt obligations to suppliers that were incurred before the covered period.(I)Operational expenses.(J)Paid sick leave.(K)Any other expenses that the Secretary determines to be essential to maintaining the eligible entity. (2)Returning fundsIf an eligible entity that receives a grant under this section permanently ceases operations on or before the date that is 8 months after the date of enactment of this Act, the eligible entity shall return to the Treasury any funds that the eligible entity did not use for the allowable expenses under paragraph (1). (3)Conversion to loanAny grant amounts received by an eligible entity under this section that are unused after the date that is 8 months after the date of enactment of this Act shall be immediately converted to a loan with—(A)an interest rate of 1 percent; and(B)a maturity date of 10 years beginning on the date that is 8 months after the date of enactment of this Act.(g)Taxability(1)In generalFor purposes of the Internal Revenue Code of 1986—(A)the amount of a grant awarded to an eligible entity under this section shall be excluded from the gross income of the eligible entity; and(B)no deduction shall be denied or reduced, no tax attribute shall be reduced, and no basis increase shall be denied, by reason of the exclusion from gross income provided by subsection.(2)Employee retention tax creditPayroll costs for which grant funds are used under this section shall not include qualified wages taken into account in determining the credit allowed under section 2301 of the CARES Act (Public Law 116–136), if the costs are used for different expenses. (h)RegulationsNot later than 15 days after the date of enactment of this Act, the Secretary shall issue regulations to carry out this section without regard to the notice and comment requirements under section 553 of title 5, United States Code. (i)Appropriations for staffing and administrative expenses(1)In generalThere is appropriated to the Secretary, out of amounts in the Treasury not otherwise appropriated, $300,000,000, to remain available until the date that is 8 months after the date of enactment of this Act, for staffing and administrative expenses related to administering grants awarded under this section.(2)Set asideOf amounts appropriated under paragraph (1), $60,000,000 shall be allocated for outreach to traditionally marginalized and underrepresented communities, with a focus on women, veteran, and minority-owned and operated eligible entities, including the creation of a resource center targeted toward these communities.(j)Limitation with respect to private funds(1)DefinitionsIn this subsection:(A)Affiliate(i)In generalThe term affiliate means, with respect to a person, any other person directly or indirectly controlling, controlled by, or under direct or indirect common control with the person. (ii)ControlFor purposes of clause (i), a person shall be deemed to control another person if the person possesses, directly or indirectly, the power to direct or cause the direction of the management and policies of the other person, whether through the ownership of voting securities, by contract, or otherwise. (B)ExecutiveThe term executive means—(i)any individual who serves an executive or director of a person, including the principal executive officer, principal financial officer, comptroller or principal accounting officer; and(ii)an executive officer, as defined in section 230.405 of title 17, Code of Federal Regulations.(C)Private fundThe term private fund means an issuer that would be an investment company, as defined in the Investment Company Act of 1940 (15 U.S.C. 80a–1 et seq.), but for paragraph (1) or (7) of section 3(c) of that Act (15 U.S.C. 80a–3(c)).(2)Anti-evasionNo company in which a private fund holds an ownership interest that has, directly or indirectly, received amounts under this section may pay any distributions, dividends, consulting fees, advisory fees, interest payments, or any other fees, expenses, or charges in excess of 10 percent of the net operating profits of the company operating profits for the calendar year ending December 31, 2021 (and for each successive year until the covered period has ended and all loans created under this section have been repaid) to—(A)a person registered as an investment adviser under the Investment Advisers Act of 1940 (15 U.S.C. 80b–1 et seq.) who advises a private fund;(B)any affiliate of such adviser;(C)any executive of such adviser or affiliate; or(D)any employee, consultant, or other person with a contractual relationship to provide services for or on behalf of such adviser or affiliate. (k)Demographic data and transparency(1)Demographic dataIn establishing an application process for carrying out this section, the Secretary shall include a voluntary request for certain demographic data with respect to the majority ownership of eligible entities, including race, ethnicity, gender, and veteran status.(2)Monthly reportsNot later than the end of the first month in which initial grants are disbursed under this section, and every month thereafter until the date on which the last grant has been disbursed under this section, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report providing the number and dollar amount of grants approved for or disbursed to all eligible entities, including—(A)a list of eligible entities with the grant amount received by each eligible entity; and(B)a breakout of the number and dollar of grants by State, congressional district, demographics (including race, ethnicity, gender, and veteran status), and business type.(3)Quarterly reportsNot later than the end of the first quarter beginning after the date of enactment of this Act, and every subsequent quarter until the last grant that was converted to a loan under this section is repaid, the Secretary shall submit to the Committee on Banking, Housing, and Urban Affairs of the Senate and the Committee on Financial Services of the House of Representatives a report on—(A)the number and dollar amount of grants approved for or disbursed to all eligible entities, including a breakout of grants by State, congressional district, demographics (including race, ethnicity, gender, and veteran-status), and business type; and(B)the number and dollar amount of grants that converted to loans under this section, including a breakout of outstanding loans by State, congressional district, demographics (including race, ethnicity, gender, and veteran status), and business type.(4)Data transparencyNot later than 30 days after the date of enactment of this Act, the Secretary shall make available on a publicly available website in a standardized and downloadable format, and update on a monthly basis, any data contained in a report submitted under this subsection. 5.Emergency designation(a)In generalThe amounts provided by this Act are designated as an emergency requirement pursuant to section 4(g) of the Statutory Pay-As-You-Go Act of 2010 (2 U.S.C. 933(g)).(b)Designation in senateIn the Senate, this Act is designated as an emergency requirement pursuant to section 4112(a) of H. Con. Res. 71 (115th Congress), the concurrent resolution on the budget for fiscal year 2018.